t c memo united_states tax_court giving hearts inc petitioner v commissioner of internal revenue respondent docket no 18621-16x filed date john j simon for petitioner william i miller and laura a price for respondent memorandum findings_of_fact and opinion guy special_trial_judge on date respondent issued a final adverse determination_letter to giving hearts inc petitioner revoking its status as an organization exempt from federal_income_tax under sec_501 the revocation is effective retroactively to date petitioner challenges respondent’s determination and has invoked the court’s jurisdiction by filing a timely petition for a declaratory_judgment pursuant to sec_7428 and rule at the time the petition was filed petitioner’s principal_place_of_business was in michigan the record reflects that there is an actual controversy and that petitioner has exhausted its administrative remedies see rule c although the parties filed with the court the entire administrative record in accordance with rule b they were not in agreement that it contained all the relevant facts consequently the case was called for trial and both parties appeared and presented evidence see rule a findings_of_fact i window plus inc in ronald carrier organized window plus inc window plus or the company a for-profit company specializing in the sale of replacement windows and other home improvement services to residential customers mr carrier was a 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure shareholder and the president of window plus at all times relevant to this case his cousin donald carrier served as vice president and general manager of the company until window plus promotes its business through telemarketing referrals online marketing and trade shows the company traditionally has relied heavily on its in-house telemarketing staff to generate sales leads in window plus employed a staff of full-time telemarketers in the years that followed however window plus reduced its telemarketing staff to eight employees as a result of the implementation of the national do not call registry a federal program designed to allow individuals to avoid unsolicited phone calls from commercial telemarketers the program conducted jointly by the federal trade commission and the federal communications commission was established in accordance with the provisions of the do-not-call implementation act pub_l_no 117_stat_557 confronted with a dwindling pool of potential customers willing to accept telemarketing calls mr carrier began to think of ways to enhance window plus’ telemarketing efforts without violating the do-not-call registry law recognizing 2the term sales leads refers to potential customers who agree to meet with a sales representative for a product demonstration and presentation of an estimate of the cost of a particular home improvement project that charitable organizations were not subject_to the restrictions of the do-not- call registry mr carrier decided that it would make good sense to combine for- profit telemarketing sales efforts with charitable giving ii giving hearts inc in diane carrier mr carrier’s wife acting as president shirley carrier donald carrier’s wife acting as secretary and henry lock a certified_public_accountant acting as treasurer organized petitioner as a michigan nonprofit corporation later that same year petitioner filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code with the internal_revenue_service irs the irs reviewed petitioner’s application requested additional information required petitioner to amend its articles of incorporation and subsequently granted petitioner’s application_for_exemption_from_federal_income_tax effective date petitioner’s articles of incorporation as amended state that petitioner is organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code or corresponding section of any future federal tax code for state of michigan purposes the corporation is to receive and administer funds for the not for profit exempt_organizations more specifically the corporation will contract with businesses to raise funds and awareness for the not for profit organizations and distribute money to selected c qualifying organizations iii petitioner’s corporate sponsorship program petitioner established what it calls a corporate sponsorship program with the aim of providing telemarketing opportunities for businesses to help generate leads and give back to a charity mr carrier believed that window plus and similar businesses would find petitioner’s corporate sponsorship program to be a worthwhile endeavor in under mr carrier’s direction window plus’ telemarketing staff began to test petitioner’s corporate sponsorship program by making telemarketing calls to potential customers it appears that some potential customers did not appreciate the telemarketing calls because in date the attorney_general for the state of michigan sent a memorandum to the irs stating that a number of individuals had filed complaints alleging that petitioner was operating as a front for a window sales operation in date the irs notified petitioner that it was opening an examination regarding its exempt status in date mr carrier and his wife executed a corporate sponsorship agreement on behalf of window plus and petitioner respectively which provided in relevant part giving hearts hereafter referred to as sponsor is a nonprofit c charity sponsor agrees to authorize window plus inc hereafter referred to as sponsee a for-profit corporation the expressed right to fundraise in its behalf as set forth in this agreement fundraising sponsee agrees to pay sponsor an amount of dollar_figure per scheduled appointment all company scheduled appointments qualify regardless of their source origin appointment origin may include but is not limited to telemarketing show events canvasing sic print advertising tv advertising radio advertising referrals and previous customers campaigning sponsor authorizes sponsee to make telemarketing calls on their behalf all calls made by a sponsee agent will identify themselves first then announce the call is made on behalf of sponsor before reciting the offer presentation it is understood that a majority percentage of calls will be to potential customer sic on the do not call registry governing law under the do-not-call implementation act of telemarketers are required to stop calling consumers within days of the consumer registering their phone number with the national do-not-call registry exceptions to the law includes calls from or on behalf of charities sponsor is allowed the exemption and calls are permitted to be made on behalf of charity even if the number is registered with the do not call registry sponsee agrees to follow the pertinent part of the law that governs charity calling operating in compliance with the law is required by sponsee and its agents window plus’ telemarketing staff made telephone calls to potential customers and solicited donations on petitioner’s behalf generally using the following script hello this is _______________ calling on behalf of giving hearts we are a non-profit organization helping to fund local children’s charities we have sponsored the window plus company for the purpose of fund raising for every home owner that accepts a product demonstration and free estimate our charity giving heart will receive a donation from window plus well for a limited time window plus is offering a onetime special offer of off their triple-pane insulated replacement window which is guaranteed in writing to save a minimum of on your annual heating cost not only will you be helping a charity receive a donation you’ll also be getting the right advice and the right price on energy efficient products that will help save the planet while saving money off your ever increasing monthly utility bills a window plus representative will leave you with a free estimate that is good for one full year please understand that you are under no obligation to purchase anything they just want to show you their products and get you that free estimate so in the future if you decide to replace any windows you’ll get back in touch with them so with this in mind i will have the representative stop by day and time in window plus reported that of its sales leads and of its sales originated from telemarketing calls in window plus reported that of its sales leads and of its sales originated from telemarketing calls iv executive reorganization in date diane carrier and shirley carrier stepped down and natalie simon ms simon and her mother millicent simon family friends of the carriers replaced them as petitioner’s president and vice president respectively ms simon is an experienced public relations professional v efforts to expand participation in the corporate sponsorship program mr carrier approached tradesmen that he knew and inquired whether they would be interested in participating in petitioner’s corporate sponsorship program two of those tradesmen gary smith and david brown understood that petitioner’s corporate sponsorship program was designed to allow them to generate sales leads in exchange for charitable_contributions both of them decided not to participate in petitioner’s program considering the startup costs ie equipment and additional staffing associated with a telemarketing program in addition mr smith was reluctant to participate in the program so long as any question remained about petitioner’s exempt status ms simon also approached for-profit companies and inquired whether they would be interested in participating in petitioner’s corporate sponsorship program the companies she approached expressed interest only if the irs examination regarding petitioner’s tax-exempt status was resolved in petitioner’s favor vi charitable_contributions and donations petitioner filed forms 990-ez short_form return of organization exempt from income_tax for the taxable_year sec_2010 sec_2011 sec_2012 sec_2013 sec_2014 sec_2015 and sec_2016 reporting that it received charitable_contributions of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner used a small portion of the contributions to pay its annual filing fees and certain professional fees for the taxable_year sec_2010 sec_2011 sec_2012 sec_2013 sec_2014 sec_2015 and sec_2016 petitioner reported that it made distributions to charitable organizations of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively vii final adverse determination after issuing multiple proposals to revoke petitioner’s exempt status and developing a voluminous administrative record the irs issued the final adverse determination_letter in dispute the final adverse determination_letter states that the decision to revoke petitioner’s tax-exempt status was warranted because petitioner was not operated exclusively for exempt purposes within the meaning of internal_revenue_code sec c and treasury regulation sec c -1 and operated for substantial private and commercial purposes rather than exclusively for public purposes opinion sec_7428 confers jurisdiction on the court to make a declaration in a case of actual controversy involving a determination by the secretary with respect to the initial qualification or continuing qualification of an organization as an organization described in sec_501 which is exempt from tax under sec_501 the flush text of sec_7428 provides in pertinent part that a determination with respect to a continuing qualification includes any revocation of or other change in a qualification petitioner bears the burden of establishing that respondent’s determination is erroneous see rule a 141_tc_151 the evidentiary record includes the evidence that the parties presented at trial and the administrative record see rule sec_501 generally exempts from taxation an organization described in subsection c sec_501 describes a qualifying_organization in relevant part to include c orporations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes an organization that qualifies under sec_501 not only is exempt from federal_income_tax but also may solicit and accept donations which are normally deductible by the donor against his or her federal tax see sec_170 respondent does not dispute that petitioner was organized for exempt purposes the so-called organizational_test but instead determined that it does not operate exclusively for exempt purposes the so-called operational_test specifically respondent maintains that petitioner operates as a conduit to generate sales leads and revenues for commercial businesses petitioner avers and we agree that it operates at least in part to further a charitable purpose in short petitioner collects donations from window plus and transfers those funds to other charitable organizations petitioner correctly asserts that the code does not preclude the use of for-profit enterprises such as window plus to solicit or collect charitable donations what petitioner overlooks or fails to acknowledge however is that the standard for tax-exempt status prescribed in sec_501 requires that an 3the so-called organizational_test generally requires that an organization’s articles of organization limit its purposes to exempt ones and do not expressly empower it to engage except insubstantially in activities that do not further an exempt_purpose sec_1_501_c_3_-1 income_tax regs 4in applying sec_501 the term charitable is used in its generally accepted legal sense and is not limited by the enumerated list in that section sec_1_501_c_3_-1 income_tax regs organization be operated exclusively for an exempt_purpose sec_1_501_c_3_-1 income_tax regs describes the so-called operational_test as follows c operational test-- primary activities --an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in this regard the presence of a single substantial purpose that is not described in sec_501 precludes exemption from tax under sec_501 regardless of the number or the importance of the purposes that are present and described in sec_501 see 326_us_279 under the operational_test the purpose towards which an organization’s activities are directed and not the nature of the activities themselves is ultimately dispositive of the organization’s right to be classified as a sec_501 organization exempt from tax under sec_501 70_tc_352 as the court noted in partners in charity inc v commissioner t c pincite even in a commercial profit- motivated context such activities may be wholesome and commendable but they will not support tax-exempt status unless they are undertaken to further an exempt_purpose petitioner’s corporate sponsorship agreement by design and in effect permits for-profit businesses such as window plus to invoke its name as part of a telemarketing pitch intended first and foremost to generate sales leads and revenues in other words although telemarketing calls are ostensibly made on petitioner’s behalf the real purpose of the calls is business promotion as the corporate sponsorship agreement and the telemarketing pitch make clear see supra pp a participating business would be obliged to make a charitable_contribution to petitioner only when a potential customer agreed to an in-home product demonstration considering all of the facts and circumstances the court concludes that petitioner was primarily engaged in generating sales leads and ultimately revenues to advance a commercial enterprise with charitable donations arising only as a function of the businesses’ success in securing in-home product demonstrations and presenting project estimates to potential customers generating sales leads in support of a for-profit enterprise is not an exempt_purpose within the meaning of sec_501 nor is it substantially related to such an exempt_purpose see sec_1_501_c_3_-1 income_tax regs it necessarily follows that more than an insubstantial part of petitioner’s activities was not in furtherance of an exempt_purpose see sec_1_501_c_3_-1 income_tax regs thus petitioner does not qualify as an organization exempt from tax under sec_501 petitioner contends that the investigatory and intervening action undertaken by the state of michigan and respondent created an appearance of self-dealing between petitioner and window plus and impaired its ability to recruit other businesses to participate in its corporate sponsorship program petitioner misses the point simply put whether other for-profit enterprises participated in petitioner’s corporate sponsorship program would not alter the fact that petitioner was not operated exclusively for one or more exempt purposes as discussed herein see sec_1_501_c_3_-1 income_tax regs consistent with the foregoing we hold that petitioner was not operated exclusively for one or more exempt purposes within the meaning of sec_501 and that respondent did not err in determining that petitioner is not eligible for an exemption from taxation under sec_501 to reflect the foregoing decision will be entered for respondent
